Citation Nr: 0206841	
Decision Date: 06/25/02    Archive Date: 07/03/02

DOCKET NO.  98-07 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a right knee scar.  

2.  Entitlement to an initial disability evaluation in excess 
of 20 percent for service-connected lumbosacral strain.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from November 1990 
to July 1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  In that decision, the RO, in 
pertinent part, denied service connection for a right knee 
scar, granted service connection for lumbosacral strain, and 
assigned a 10 percent rating to this low back disability, 
effective from July 26, 1997.  

After receiving notification of this award, the veteran 
perfected a timely appeal with respect to the issue of 
entitlement to service connection for a right knee scar as 
well as the claim regarding the evaluation of the 
service-connected lumbosacral strain.  In September 1998, the 
veteran presented testimony concerning these claims at a 
personal hearing conducted before a hearing officer at the 
RO.  Thereafter, in December 1998, the hearing officer who 
had conducted the hearing continued the denial of service 
connection for a right knee scar and granted an increased 
disability rating of 20 percent for the veteran's 
service-connected lumbosacral strain, effective from July 26, 
1997.  

Subsequently, in November 1999, the veteran presented 
testimony regarding these service connection and rating 
issues at a personal hearing conducted at the RO before the 
undersigned Member of the Board.  In August 2000, the Board 
remanded the veteran's claims to the RO for further 
evidentiary development.  Following attempts to complete the 
instructions set forth in the August 2000 remand, the RO, in 
April 2002, returned the veteran's case to the Board.  

The United States Court of Appeals for Veterans Claims 
(Court) has indicated that a distinction must be made between 
a veteran's dissatisfaction with the initial rating assigned 
following a grant of service connection (so-called "original 
ratings"), and dissatisfaction with determinations on later-
filed claims for increased ratings.  See Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999).  Inasmuch as the question 
currently under consideration with regard to the veteran's 
service-connected lumbosacral strain was placed in appellate 
status by a notice of disagreement expressing dissatisfaction 
with an original rating, the Board has characterized this 
issue on appeal as set forth on the preceding page.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained.  

2.  The veteran has a right knee scar that pre-existed his 
period of active military service and underwent no increase 
in severity during service.  

3.  The service-connected lumbosacral strain is manifested by 
subjective complaints of pain, pulling and popping 
sensations, numbness, and tingling in the back as well as by 
objective examination findings of a questionably positive 
straight leg raising test on the left side at 60 degrees, 
spasm, tenderness at approximately the L1 level on the left 
side and no more than moderate limitation of motion of the 
lumbar spine.  


CONCLUSIONS OF LAW

1.  A right knee scar was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1153 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304(b), 3.306 
(2001).  

2.  The criteria for a rating in excess of 20 percent for the 
service-connected lumbosacral strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 
5295 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

There was a substantial change in the law during the pendency 
of this claim.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA).  
See, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 
2001).  In particular, this law redefines the obligations of 
VA with respect to the duty to notify and to assist.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment but not yet final as of that date.  VCAA, 
Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2001), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001).  See also, 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and to complete his claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The discussions in the April 1998 
statement of the case, the January 1999 supplemental 
statement of the case, the August 2000 Board remand, an 
October 2000 letter from the RO and the December 2000 and 
March 2001 supplemental statements of the case informed the 
veteran of the evidence needed to substantiate his service 
connection and rating claims.  As such, VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

Furthermore, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  A review of 
the claims folder indicates that the RO has obtained all 
available medical records adequately identified by the 
veteran.  The veteran has also undergone several recent 
pertinent VA examinations.  Consequently, the Board finds 
that VA has met the requirements of the VCAA and its 
implementing regulations.  

In this regard, the Board notes that, pursuant to the August 
2000 remand, the RO, by an October 2000 letter, asked the 
veteran to provide a detailed account of any right knee 
treatment that he had received in service in 1992, to include 
his assigned unit and treating facility.  Also in the October 
2000 letter, the RO asked the veteran to identify all sources 
of recent treatment that he had received for his 
service-connected lumbosacral strain.  Along with the letter, 
the RO attached forms authorizing the release of private 
medical records to VA for the veteran to complete, sign, and 
return to the agency.  The veteran failed to respond to the 
RO's request.  

The Board's August 2000 remand directed the RO to attempt to 
obtain any such service, and post-service, medical records 
identified by the veteran.  As the veteran failed to respond 
to the RO's request for additional information regarding such 
medical treatment, the RO had no specific data with which to 
attempt to retrieve such reports.  With regard to the 
veteran's failure to respond to the RO's October 2000 request 
for additional information concerning pertinent in-service, 
and post-service, medical treatment, the Board notes that the 
Court has held that VA's duty to assist is not a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet.App. 191 (1991); Hayes v. Brown, 
5 Vet.App. 60, 68 (1993).  As such, the Board will proceed to 
address the veteran's service connection and rating claims 
based upon a complete and thorough review of the evidence 
currently associated with his claims folder.  

Additionally, the Board has considered whether there is any 
prejudice to the veteran in its consideration of the VCAA 
regulations in the first instance, as those regulations had 
not yet been finalized when the RO considered this case.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993).  Because 
these regulations do not provide any substantive rights or 
impose any duties beyond those provided in the VCAA, the 
Board's consideration of them in the first instance is not 
prejudicial to the veteran.  As such, the Board may proceed 
with its adjudication of the veteran's appeal.  

Factual Background

According to the service medical records, the November 1990 
enlistment examination noted the presence of a scar on the 
veteran's right knee.  The remainder of the service medical 
records are negative with respect to the veteran's right 
knee.  

Further, in August 1996, the veteran sought treatment for 
complaints of mid-back pain and stiffness.  Acute 
mid-thoracic paravertebral muscle spasm was assessed.  
Subsequent service medical records reflect periodic 
complaints of low back pain between February 1997 and June 
1997.  Pertinent assessments include muscle spasm of the low 
back, facet lumbar dysfunction, and sacroiliac dysfunction.  
A March 1997 service medical record indicates that the 
veteran's low back pain may have been related to his favoring 
of his "good" knee.  In April 1997, the veteran's low back 
pain was found to be resolving.  At a June 1997 in-service 
examination, the veteran complained of having had, or having 
at that time, recurrent back pain, including back spasm.  
This evaluation, which was conducted approximately 
one-and-a-half months prior to the veteran's separation from 
active military duty demonstrated that his spine was normal.  
In July 1997, the veteran cited continued back problems.  

In July 1997, the veteran was discharged from active military 
duty.  In October 1997, he underwent a VA general medical 
examination, at which time he reported that, during service 
in 1992, he sustained a laceration of his right knee which 
was sutured without any anesthetic agents and without the 
appropriate sutures.  The veteran complained of a painful 
right knee scar when it was touched or rubbed against hard 
surfaces.  A physical examination demonstrated a normal 
one-inch vertical right knee scar which was nontender on 
palpation when the veteran's attention was directed 
elsewhere.  The examiner diagnosed an old laceration of the 
veteran's right knee which was well-healed with no 
complications and no sequelae.  

On the same day in October 1997, the veteran also underwent a 
VA spine examination, at which time he reported that, shortly 
after injuring his left knee in December 1994, he began to 
develop low back pain, essentially in his left lumbar muscle 
area.  At the post-service examination, the veteran stated 
that he could not lift any objects heavier than 15 pounds, 
complained of constant low back pain, and graded the pain as 
a 4 on a scale of 1 to 10.  

The veteran also reported that he is not able to function due 
to his constant low back, left knee and hip pain.  He stated 
that, although he had not taken any analgesics or muscle 
relaxants for the two weeks prior to the examination, he had 
taken them in the previous two week period.  He denied having 
any flare-ups; using crutches, a brace, or a cane; or 
undergoing any surgery.  

A physical examination demonstrated no postural 
abnormalities, normal musculature of the back, no 
neurological complications, normal range of motion in all 
directions except for backwards bending which was limited to 
10 degrees, and pain after bending backwards for 10 degrees 
and also at the extreme range of motion during rotation and 
bending on either side (in the last 20 degrees of the range 
of motion).  The veteran described a pulling sensation in his 
left lumbar region.  The examiner diagnosed chronic low back 
sprain.  

Based on this in-service, and post-service, evidence, the RO, 
by a January 1998 rating action, denied service connection 
for a right knee scar and granted service connection for 
lumbosacral strain.  In addition, the RO awarded a 10 percent 
rating to the veteran's service-connected low back 
disability, effective from July 26, 1997.  

Following notification of the RO's January 1998 decision, the 
veteran perfected a timely appeal with respect to the issues 
of entitlement to service connection for a right knee scar 
and entitlement to a disability evaluation greater than 
10 percent for the service-connected lumbosacral strain.  
During the current appeal, and specifically, in September 
1998, the veteran presented testimony at a personal hearing 
conducted before a hearing officer at the RO.  At this 
hearing, the veteran testified that his service-connected 
back disability limits his activities.   1998 hearing 
transcript (1998 T.) at 5.  In particular, the veteran cited 
his inability to walk certain distances, to stand for certain 
periods of time, to carry objects of certain weights, to cut 
grass, or to use a broom.  1998 T. at 5-6.  According to the 
veteran's testimony, he experiences a popping sensation in 
his back several times a day on a daily basis which causes 
him to see sparks for a second and to experience numbness in 
his left side for a period of time.  1998 T. at 5-7.  The 
veteran also described muscle spasm in his back.  1998 T. 
at 6-7.  The veteran stated that a flare-up of his back 
condition results in his inability to move.  1998 T. at 4.  
Furthermore, with regard to his right knee scar, the veteran 
testified that he injured his right knee during service and 
that the resulting scar on the joint becomes irritated when, 
for example, articles of clothing rub against it.  1998 T. 
at 10-12.  

In November 1998, the veteran underwent another VA spine 
examination by a different examiner.  At the time of the 
evaluation, the veteran complained of a popping sensation in 
his lower back approximately four to five times per day with 
associated pain radiating through his spine in an upward 
direction which then turns to numbness and tingling in his 
left lower back lasting approximately half-an-hour.  In 
addition, the veteran complained of constant aching pain in 
his lower back without weakness or stiffness.  The veteran 
stated that he treats these symptoms with a muscle relaxant 
up to three times a day.  He explained that, as a result of 
this condition, he cannot lift heavy objects, bend in certain 
directions, or sit for prolonged periods of time and that 
sitting requires use of a back support.  

Further, the veteran reported experiencing flare-ups every 
one to one-and-a-half weeks which require one to 
one-and-a-half days of recovery (including rest and muscle 
relaxants).  The veteran also described minor flare-ups 
occurring on a daily basis which last approximately half an 
hour.  The veteran explained that, during these flare-ups, 
his pain and tingling sensations worsen and that these 
flare-ups severely limit his motion to 100 percent.  He was 
unable to name any specific precipitating factors.  He denied 
having sustained any injury to his lower back, having 
undergone any surgery on his lower back, or having used any 
crutches, braces, canes or other such devices.  

A physical examination of the veteran's lumbosacral spine 
indicated the following ranges of motion:  flexion to 
90 degrees (with pain occurring at 80 degrees), extension to 
20 degrees (with pain occurring at 15 degrees), right lateral 
flexion to 45 degrees (with pain occurring at the extreme of 
motion), left lateral flexion to 40 degrees (with pain 
occurring at that extreme motion), rotation to the right to 
40 degrees (with pain occurring at that extreme motion), and 
rotation to the left to 40 degrees with pain at that extreme 
motion).  Straight leg raising was questionably positive on 
the left side at 60 degrees.  Further examination 
demonstrated spasm and tenderness at approximately the L1 
level on the left side, no postural abnormalities, no fixed 
deformities, and no neurological abnormalities.  X-rays taken 
of the veteran's lumbosacral spine showed normal alignment of 
the vertebral bodies, normally maintained vertebral body 
heights and intervertebral disc spaces, intact posterior 
elements with no evidence of a spondylolysis or a 
spondylolisthesis, and some facet tropism at L4-L5.  The 
examiner diagnosed lumbosacral strain with facet tropism at 
L4-L5 with moderate functional loss secondary to pain.  

Based on this additional evidence, the hearing officer who 
had conducted the September 1998 personal hearing determined, 
in December 1998, that service connection for a right knee 
scar was not warranted.  Further, the hearing officer 
concluded that a disability evaluation of 20 percent, 
effective from July 26, 1997, for the veteran's 
service-connected lumbosacral strain was appropriate.  

Subsequently received private medical records reflect 
treatment, in May 1999, for low back pain without radiation, 
weakness, numbness, or trauma.  A physical examination 
demonstrated paraspinal lumbar tenderness without deformity.  
The examining physician assessed low back pain.  

In a report of medical history dated in June 1999, the 
veteran described low back pain and inflammation.  The 
veteran explained that his low back pain does not radiate, 
that movement aggravates the pain, and that muscle relaxants 
and rest relieve the pain.  In particular, the veteran 
reported taking pain medication, anti-inflammatories, and 
muscle relaxants.  

According to a July 1999 letter, another private physician 
noted that he was treating the veteran for his back injuries.  
The physician noted that, in order to avoid aggravation of 
the veteran's back problems as well as an upset or delay of 
his convalescence, he should modify some of his daily 
activities.  In particular, the physician explained that 
prolonged effort of carrying heavy books and/or a 
"booksack" as well as climbing stairs may aggravate the 
veteran's symptoms.  The physician recommended that the 
veteran be granted an on campus parking permit as well as an 
elevator pass.  

In a November 1999 letter, this physician noted that he had 
been treating the veteran since July 1999 for low back pain.  
Due to the veteran's only pallative relief of his low back 
pain, the physician recommended that he undergo pain 
management.  

Subsequent private medical records dated from October 1999 to 
November 1999 reflect the veteran's continued treatment for 
low back pain.  

Also in November 1999, the veteran presented testimony at the 
RO before the undersigned Member of the Board.  In pertinent 
part, the veteran testified that, as a result of his 
service-connected lumbosacral strain, he experiences severe 
muscle spasm with prolonged sitting as well as aggravation of 
his low back pain with any type of movement such as twisting 
or prolonged walking.  1999 hearing transcript (1999 T.) 
at 7-8, 17-18.  According to the veteran's testimony, he 
takes several different types of pain relievers, including 
anti-inflammatories and muscle relaxers, for his 
service-connected low back disability.  1999 T. at 7-8, 18.  
In addition, the veteran testified that, during service, he 
injured his right knee and that, as a result of this injury, 
he now has a scar on this joint which is painful, 
particularly upon rubbing.  1999 T. at 11-12, 15-16.  The 
veteran specifically stated that the notation of a right knee 
scar on his enlistment examination was an error because he 
had never had any scar on his right knee prior to the 
in-service injury to this joint.  1999 T. at 11-12.  

Analysis

A.  Service Connection For Right Knee Scar

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303(d) (2001).  Every veteran is 
presumed to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of examination, 
acceptance, and enrollment, or where clear and unmistakable 
evidence demonstrates that the injury or disease existed 
before acceptance and enrollment.  38 U.S.C.A. § 1111 (West 
1991); 38 C.F.R. § 3.304(b) (2001).  

In the present case, the veteran has indicated that he 
injured his right knee during service and that the resulting 
scar on the joint becomes irritated when, for example, 
articles of clothing rub against it.  See, e.g., 1998 T. 
at 10-12 and 1999 T. at 11-12, 15-16.  According to the 
service medical records, the November 1990 enlistment 
examination noted the presence of a scar on the veteran's 
right knee.  The remainder of the service medical records are 
negative with respect to the veteran's right knee.  

The Board notes that the veteran has specifically stated that 
the notation of a right knee scar on his enlistment 
examination was an error because he had never had any scar on 
his right knee prior to the in-service injury to this joint.  
See, 1999 T. at 11-12.  Significantly, however, the fact 
remains that, upon entry into active military duty, the 
veteran was given a diagnosis of a right knee scar.  The 
claims folder contains no evidence supporting the veteran's 
assertion that this notation in his service medical records 
is in error.  Consequently, the Board must conclude that the 
presumption of soundness does not attach.  See Crowe v. 
Brown, 7 Vet.App. 238, 245 (1994) (the presumption of 
soundness attaches only where there has been an entry 
examination in which the later-complained-of disability was 
not detected).  

Nonetheless, service connection for a right knee scar may 
still be granted if the disability is shown to have been 
aggravated during service.  A pre-existing injury or disease 
will be considered to have been aggravated by service where 
there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 U.S.C.A. §§ 1110, 1153 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.306 (2001).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b) (2001).  

As the Board has noted in this decision, the remainder of the 
veteran's service medical records, other than his enlistment 
examination, is negative for complaints of, treatment for, or 
findings of a scar on his right knee.  Furthermore, the only 
post-service medical record discussing the veteran's right 
knee scar is the report of the VA general medical examination 
conducted in October 1997.  At the time of this post-service 
evaluation, the veteran specified that, during service in 
1992, he sustained a laceration of his right knee which was 
sutured without any anesthetic agents and without the 
appropriate sutures.  The veteran complained a painful right 
knee scar when it is touched or rubbed against hard surfaces.  
Following a physical examination of the veteran's right knee, 
the examiner noted that the scar on this joint was nontender 
to palpation when the veteran's attention was directed 
elsewhere.  The examiner diagnosed an old laceration of the 
veteran's right knee which was well-healed with no 
complications and no sequelae.  

The Court has held that "the presence of a ratable increase 
in disability at separation would be conclusive of an 
in-service increase in disability."  Hensley, 5 Vet. App. 
at 163.  However, the absence of a ratable in-service 
increase would not rule out a finding of an increase in 
disability.  Id.  

In the present case, the evidence obtained from the in-
service and post-service examination reports does not 
indicate an increase in the underlying pathology of the 
veteran's pre-existing right knee scar.  Although during the 
current appeal the veteran has asserted that he did not 
injure his right knee until service and that the injury 
specifically occurred in 1992, the fact remains that, when he 
was given an opportunity to provide more specific information 
regarding this alleged in-service injury, he failed to do so.  
As such, the Board must proceed to adjudicate his service 
connection claim based on the evidence currently of record.  
According to such available evidence, following the finding 
of a right knee scar at the enlistment examination, the 
service medical records, as well as the only post-service 
evaluation of this disability, reflect absolutely no 
pathology.  

Consequently, the Board finds that the lack of pertinent 
in-service and post-service symptomatology regarding the 
veteran's pre-existing right knee scar clearly demonstrates 
that the disability underwent no increase in severity during 
service.  As such, the Board must conclude that the 
preponderance of the evidence is against the claim for 
service connection for a right knee scar.  

B.  Rating For Service-Connected Lumbosacral Strain

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2001).  However, where entitlement to compensation has 
already been established and an increase in disability rating 
is at issue, the present level of disability is of primary 
concern.  Although a review of the recorded history of a 
disability should be conducted in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, this is not 
applicable in an appeal from a rating assigned by an initial 
grant of service connection.  Fenderson, supra.

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (2001).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2001).  

Review of the claims folder in the present case indicates 
that the RO has evaluated the veteran's service-connected 
right lumbosacral strain pursuant to Diagnostic Code 5295.  
According to this Diagnostic Code, such a disability, when 
resulting in muscle spasm on extreme forward bending as well 
as loss of lateral spine motion and unilateral spine motion 
in the standing position, will result in the assignment of a 
20 percent disability evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (2001).  The next higher rating of 
40 percent requires evidence that the lumbosacral strain is 
severe and has caused a listing of the whole spine to the 
opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above 
characteristics with abnormal mobility on forced motion.  Id.  

Furthermore, the veteran's service-connected low back 
disorder may be evaluated under the pertinent diagnostic code 
which rates impairment resulting from limitation of motion of 
the lumbar spine.  According to this particular diagnostic 
code, evidence of moderate limitation of motion of the lumbar 
spine warrants the assignment of a 20 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  
Evidence of severe limitation of motion of the lumbar spine 
is required for the grant of a 40 percent disability 
evaluation.  Id.  

Although regulations recognize that a part which becomes 
painful on use must be regarded as seriously disabled, see 
38 C.F.R. §§ 4.40 and 4.45, these provisions are qualified by 
specific rating criteria applicable to the case at hand.  The 
provisions of Diagnostic Codes 5292 and 5295 contemplate 
limitation of motion of the lumbar spine.  Application of the 
precepts enunciated in DeLuca v. Brown, 8 Vet.App. 202 (1995) 
require that problems such as pain on use be specifically 
considered by any examiner charged with evaluating the 
veteran's disability.  Specifically, when a Diagnostic Code 
provides for compensation based on limitation of motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered, and the examinations upon which rating decisions 
are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Id.  See also, 
38 C.F.R. § 4.59 (2001).  

Throughout the current appeal in the present case, the 
veteran has expressed his belief that his service-connected 
lumbosacral strain is more severe than the current rating 
indicates.  He has described a progressive worsening of his 
low back symptomatology since service, including severe 
muscle spasm, aggravation of his low back pain with any type 
of movement such as twisting or prolonged walking, and a 
popping sensation in his back several times a day on a daily 
basis which causes him to see sparks for a second and to 
experience numbness in his left side for a period of time.  
See, e.g., 1998 T. at 5-7 and 1999 T. at 7-8, 17-18.  

The Board acknowledges the veteran's statements describing 
the symptoms of his service-connected low back disorder.  
These statements are deemed competent evidence.  Espiritu 
v. Derwinski, 2 Vet.App. 492 (1992).  Importantly, however, 
the veteran's descriptions of his service-connected 
lumbosacral strain must be considered in conjunction with the 
clinical evidence of record as well as the pertinent rating 
criteria.  

A review of the recent pertinent medical records indicates 
that the veteran's service-connected lumbosacral strain is 
manifested by subjective complaints of a pulling sensation in 
his left lumbar region as well as a popping sensation in his 
lower back approximately four to five times per day with 
associated pain radiating through his spine in an upward 
direction that then turns to numbness and tingling in his 
left lower back.  Objective examination findings have shown 
no postural abnormalities; no fixed deformities; no 
neurological complications (including no weakness, numbness, 
or radiation of low back pain); normal musculature of the 
back; a questionably positive straight leg raising test on 
the left side at 60 degrees; spasm; tenderness at 
approximately the L1 level on the left side; radiographic 
evidence of normal alignment of the vertebral bodies, 
normally maintained vertebral body heights and intervertebral 
disc spaces, intact posterior elements with no evidence of a 
spondylolysis or a spondylolisthesis, and some facet tropism 
at L4-L5; as well as the following ranges of motion of the 
lumbar spine:  flexion to 90 degrees (with pain occurring at 
80 degrees), extension to 20 degrees (with pain occurring at 
15 degrees), right lateral flexion to 45 degrees (with pain 
occurring at the extreme of motion), left lateral flexion to 
40 degrees (with pain occurring at that extreme motion), 
rotation to the right to 40 degrees (with pain occurring at 
that extreme motion), and rotation to the left to 40 degrees 
with pain at that extreme motion).  

As these recent range of motion findings indicate, the 
veteran has no more than moderate limitation of motion of his 
lumbar spine.  Consequently, a disability rating greater than 
20 percent for his service-connected lumbosacral strain based 
on limitation of motion of his lumbar spine is not warranted.  
See, 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001) (which 
stipulates that a finding of severe limitation of motion of 
the lumbar spine is required for a grant of a 40 percent 
disability rating).  

The recent examination findings also indicate that the 
veteran's service-connected lumbosacral strain is further 
manifested by no postural abnormalities, fixed deformities, 
or neurological complications (including no weakness, 
numbness, or radiation of low back pain); normal musculature 
of the back; a questionably positive straight leg raising 
test on the left side at 60 degrees; spasm; tenderness at 
approximately the L1 level on the left side; and radiographic 
evidence of showed normal alignment of the vertebral bodies, 
normally maintained vertebral body heights and intervertebral 
disc spaces, intact posterior elements with no evidence of a 
spondylolysis or a spondylolisthesis, and some facet tropism 
at L4-L5.  Significantly, however, without evidence of severe 
lumbosacral strain resulting in a listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, loss 
of lateral motion with osteo-arthritic changes, or narrowing 
or irregularity of joint space, or some of the above 
characteristics with abnormal mobility on forced motion, the 
next higher rating of 40 percent cannot be awarded.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (2001).  

The Board acknowledges the veteran's consistent complaints of 
chronic low back pain as well as his continued assertions 
that this symptomatology has limited his daily activities.  
Specifically, the veteran has explained that, as a result of 
his service-connected lumbosacral strain, he cannot lift 
heavy objects, bend in certain directions, sit for prolonged 
periods of time, or sit for any length of time without the 
use of a back support.  In addition, the veteran has 
described frequent flare-ups of his low back pain and has 
contended that these flare-ups severely limit his motion to 
100 percent.  

In this regard, the Board also notes that pain on ranges of 
motion of the veteran's lumbar spine, tenderness at 
approximately the L1 level on the left side, as well as 
moderate functional loss secondary to pain were confirmed on 
recent VA examination.  Furthermore, paraspinal lumbar 
tenderness was shown on recent private examination.  
Moreover, a private physician who has treated the veteran 
recently recommended that he modify some of his daily 
activities in order to avoid aggravation of his back 
problems.  In particular, this physician instructed the 
veteran to avoid climbing stairs or undergoing prolonged 
efforts of carrying heavy books and/or a "booksack" and to 
use on campus parking and elevators.  

Importantly, however, at the most recent VA spine examination 
which was conducted in November 1998, the examiner explained 
that, with consideration of pain, the range of motion of the 
veteran's lumbar spine was limited to 80 degrees of flexion, 
15 degrees of extension, 45 degrees of right lateral flexion, 
40 degrees of left lateral flexion, 40 degrees of rotation to 
the right, and 40 degrees of rotation to the left.  
Significantly, these test results indicate that, even with 
consideration of the veteran's low back pain, he exhibits no 
more than moderate limitation of motion of his lumbar spine.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2001).  

Thus, based on the pertinent medical evidence, the Board 
concludes that the currently assigned 20 percent rating for 
the service-connected lumbosacral strain contemplates any 
functional impairment, pain, and weakness experienced by the 
veteran as a result of this disorder.  In other words, the 
current rating of 20 percent for this service-connected 
disability reflects the extent of pain and the related 
functional impairment that the veteran experiences as a 
consequence of walking or weightbearing.  See DeLuca, 8 Vet. 
App. at 204-207; see also 38 C.F.R. §§ 4.40, 4.45, 4.59 
(2001).  

Consequently, a schedular evaluation greater than 20 percent 
for the service-connected lumbosacral strain is not 
warranted.  Further, because the veteran's claim regarding 
this service-connected disability represents an appeal from 
an initial rating for this disorder, the Board has considered 
whether a "staged" rating is appropriate.  See Fenderson, 
supra.  In this instance, however, the record does not show 
varying levels of disability and, therefore, does not support 
the assignment of a staged rating.  The Board concludes, 
therefore, that the preponderance of the evidence is against 
the veteran's claim for an increased rating for his 
service-connected lumbosacral strain.  

Further, in exceptional cases where schedular evaluations are 
found to be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1) (2001).  
The governing norm in these exceptional cases is that a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).  

As is evident in the statement of the case furnished to the 
veteran in April 1998 in the present case, the RO adjudicated 
the issue of entitlement to an extraschedular evaluation 
pursuant to 38 C.F.R. § 3.321(b)(1).  Although the Board has 
no authority to grant an extraschedular rating in the first 
instance, it may consider whether the RO's determination with 
respect to that issue was proper.  See VAOPGCPREC 6-96; Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996) (the Board may consider 
whether referral to "appropriate first-line officials" for 
extra-schedular rating is required); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996) (the Board may affirm an 
RO conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1)).  

In the present case, the RO found that referral for extra-
schedular consideration was not warranted.  The Board agrees.

First, the schedular evaluation in this case is not 
inadequate.  A higher schedular rating is provided for the 
veteran's service-connected lumbosacral strain under 
Diagnostic Code 5295 (which rates impairment specifically 
resulting from this disorder) as well as Diagnostic Code 5292 
(which evaluates impairment caused by limitation of motion of 
the lumbar spine), but the medical evidence supporting such a 
higher rating is not present in this case.  Second, the Board 
finds no evidence of an exceptional disability as manifested 
by related factors such as marked interference with 
employment or frequent hospitalizations.  Specifically, it is 
not shown by the evidence of record that the veteran has 
required any recent hospitalization for his service-connected 
lumbosacral strain.  Also, the overall picture presented by 
the evidence in the claims folder does not actually reflect 
"marked interference" in employment due specifically to the 
veteran's service-connected lumbosacral strain.  Thus, the 
Board finds that the absence of evidence presenting such 
exceptional circumstances preponderates against referring the 
claim for consideration of an extra-schedular rating for the 
service-connected lumbosacral strain.  This disability is 
appropriately rated under the schedular criteria.  


ORDER

Service connection for a right knee scar is denied.  

A rating greater than 20 percent for lumbosacral strain is 
denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

